10-4274-ag
         Gao v. Holder
                                                                                         BIA
                                                                                 A094 824 879
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 22nd day of February, two thousand twelve.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                RICHARD C. WESLEY,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _________________________________________
12
13       HUIQUAN GAO
14                Petitioner,
15
16                       v.                                        10-4274-ag
17                                                                 NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _________________________________________
22
23       FOR PETITIONER:                Gary J. Yerman, New York, New York.
24
25
26       FOR RESPONDENT:                Tony West, Assistant Attorney
27                                      General; Blair T. O’Connor,
28                                      Assistant Director; Joseph D. Hardy,
29                                      Jr., Trial Attorney, Office of
30                                      Immigration Litigation, United
31                                      States Department of Justice,
32                                      Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Petitioner Huiquan Gao, a native and citizen of the

 6   People’s Republic of China, seeks review of a September 27,

 7   2010, order of the BIA denying his motion to reopen.     In re

 8   Huiquan Gao, No. A094 824 879 (B.I.A. Sept. 27, 2010).        We

 9   assume the parties’ familiarity with the underlying facts

10   and procedural history in this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion, Ali v. Gonzales, 448 F.3d 515, 517 (2d

13   Cir. 2006), mindful of the Supreme Court’s admonition that

14   motions to reopen are “disfavored,” Maghradze v. Gonzales,

15   462 F.3d 150, 154 (2d Cir. 2006).     Here, the BIA did not

16   abuse its discretion in denying Gao’s motion to reopen based

17   on his failure to establish his prima facie eligibility for

18   relief.     See INS v. Abudu, 485 U.S. 94, 104 (1988).

19       In order to establish prima facie eligibility for

20   relief, an alien must show “a realistic chance that he will

21   be able to establish eligibility.”     Poradisova v. Gonzales,

22   420 F.3d 70, 78 (2d Cir. 2005)(internal quotation marks

23   omitted).    In order to establish eligibility for asylum

24   based on future persecution, an applicant must show “that he

                                     2
 1   subjectively fears persecution and . . . that his fear is

 2   objectively reasonable.” Ramsameachire v. Ashcroft, 357 F.3d

 3   169, 178 (2d Cir. 2004).   “[T]o establish a well-founded

 4   fear of persecution in the absence of any evidence of past

 5   persecution, an alien must make some showing that

 6   authorities in his country of nationality are either aware

 7   of his activities or likely to become aware of his

 8   activities.”   Hongsheng Leng v. Mukasey, 528 F.3d 135, 143

 9   (2d Cir. 2008).

10       The BIA reasonably denied Gao’s motion to reopen based

11   on the absence of evidence that anyone in China is aware of

12   his reported recent actions, or that anyone there has the

13   interest, means and ability to harm him as a result.     “A

14   motion to reopen proceedings shall not be granted unless it

15   appears to the Board that evidence sought to be offered is

16   material and was not available and could not have been

17   discovered or presented at the former hearing.” 8 C.F.R.

18   § 1003.2(c)(1).

19       The BIA reasonably found that the documents Gao

20   submitted in conjunction with his motion to reopen,

21   including evidence of his membership in the River of Life

22   Christian Church, various country conditions reports

23   regarding the persecution of Christians in China, and two


                                   3
 1   affidavits whose authors claimed to have been penalized for

 2   their participation in an unidentified house church in

 3   China, either did not constitute previously unavailable

 4   evidence, or failed to demonstrate that the Chinese

 5   government is aware of his activities as a Christian or that

 6   it would likely become aware of such activities.      Moreover,

 7   the country conditions evidence indicated that the Chinese

 8   government often allowed underground churches to meet.

 9   Accordingly, the Board did not abuse its discretion in

10   denying Gao’s motion.   See Abudu, 485 U.S. 104-05.

11       For the foregoing reasons, the petition for review is

12   DENIED.   As we have completed our review, any stay of

13   removal that the Court previously granted in this petition

14   is VACATED, and any pending motion for a stay of removal in

15   this petition is DISMISSED as moot. Any pending request for

16   oral argument in this petition is DENIED in accordance with

17   Federal Rule of Appellate Procedure 34(a)(2), and Second

18   Circuit Local Rule 34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk
21




                                    4